UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4526



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH WILLIAM HUBBARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Samuel G. Wilson, Chief District
Judge. (CR-99-5)


Submitted:   April 25, 2000                   Decided:   May 12, 2000


Before MURNAGHAN, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Onzlee Ware, Roanoke, Virginia, for Appellant. Robert P. Crouch,
Jr., United States Attorney, Anthony P. Giorno, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith William Hubbard appeals from a 180-month sentence im-

posed following his guilty plea to being a felon in possession of

firearms, 18 U.S.C.A. § 922(g)(1) (West Supp. 1999).       Hubbard’s

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Counsel states that there are no meritorious

grounds for appeal but addresses the following issues: whether the

district court erred in denying Hubbard’s motion to withdraw his

guilty plea, and whether the court erred in sentencing him as an

armed career criminal.   Although Hubbard was informed of his right

to file a supplemental brief, he has not filed a pro se brief.

     We conclude that the district court neither abused its discre-

tion by denying Hubbard’s motion to withdraw his guilty plea nor

erred by sentencing Hubbard as an armed career criminal.   Further,

we have examined the entire record in this case in accordance with

the requirements of Anders, and find no meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be friv-

olous, then counsel may move in this court for leave to withdraw

from representation.     Counsel's motion must state that a copy

thereof was served on the client.    We dispense with oral argument

because the facts and legal contentions are adequately presented in


                                 2
the materials before the court and argument would not aid the

decisional process.




                                                     AFFIRMED




                              3